Citation Nr: 0305779	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  95-14 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a higher initial evaluation for simple 
partial seizure disorder, currently rated as 20 percent 
disabling.

2.  Entitlement to a higher initial evaluation for status 
postoperative resection, right frontal meningioma, currently 
rated as 10 percent disabling.

3.  Entitlement to a higher initial evaluation for fracture, 
right thumb (major), currently rated as 10 percent disabling. 

4.  Entitlement to a higher initial evaluation for status 
postoperative meniscectomy, right knee with traumatic 
arthritis and limitation of flexion, currently rated as 10 
percent disabling.

5.  Entitlement to a higher initial evaluation for left 
acromioclavicular separation (minor), currently rated as 10 
percent disabling.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for reactive airway 
disease and allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from May 1979 to May 1986, and 
from September 1986 to September 1989, with an additional two 
months and 17 days of prior active service.  This matter 
comes before the Board of Veterans' Appeals (BVA or Board) on 
appeal from an August 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  (The Board observes that the veteran's claims file 
is now managed by the RO in Atlanta, Georgia.)

The Board observes that at a February 1997 hearing before the 
Board, the veteran and his representative expressed 
disagreement with the initial assignment of a noncompensable 
rating for the veteran's service-connected deviated nasal 
septum, as originally assigned in a a March 1996 rating 
decision of the RO in Phoenix, Arizona.  As this issue is not 
currently before the Board, it is referred back to the 
(Atlanta, Georgia) RO for any necessary action.  See 
38 C.F.R. § 20.200 (2002).
REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefines the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  See also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The VCAA also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand is required for compliance with all of the notice and 
duty to assist provisions contained in this new law.  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As the 
RO has not fully considered whether additional notification 
or development is required under the VCAA, it would 
potentially be prejudicial to the veteran if the Board were 
to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file, 
and ensure that all notification and 
development actions required by the VCAA 
have been taken.  This should include 
reasonable efforts to provide written 
notification to the veteran  delineating 
the provisions of the VCAA, with specific 
notice concerning the delegation of 
responsibility between the RO and the 
veteran for obtaining the evidence 
necessary to support his claims, per 
Quartuccio.  

2.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to determine the current extent of 
disability from his service-connected: 
(a) simple partial seizure disorder; and 
(b) status postoperative resection of a 
right frontal meningioma.  The claims 
folder should be made available for 
review in conjunction with the 
examination.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current extent of disability from his 
service-connected: (a) right thumb 
(major) fracture; (b) status 
postoperative meniscectomy of the right 
knee with traumatic arthritis and 
limitation of flexion; and (c) left 
acromioclavicular separation.  Where 
applicable, the examiner's report should 
address any weakened movement (including 
against varying resistance), excess 
fatigability with use, incoordination, 
painful motion, and pain with use, and 
provide an opinion as to how these 
factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up, that fact should be so 
stated.  The claims folder should be made 
available for review in conjunction with 
the examination.  

4.  After all of the above development is 
complete, the RO should readjudicate the 
claim, and the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case (SSOC) thereafter.    

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his appeal.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).




